Title: To George Washington from Jonathan Trumbull, Sr., 14 October 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Hartford [Conn.] 14th Octo. 1777

I have the honor of you[r] Letter of the 1st inst.—have now the pleasure to congratulate you on the further Successes of the Army at the Northward—Hope this Aurora Borealis may not only dispell the gloom, and establish our Affairs in that Quarter—but be the forerunner of success and Victory in every other Department.
The greatest part of our Intelligence is contained in the enclosed Hartford paper—By the last accounts the Enemy were invironed by our Troops—seemed in great confusion and distress—their Baggage Scattered—much of it destroyed by themselves—Numbers of their Horses killed on the road—Several hundred barrels of Provisions fallen into our hands—The Enemy in their Retreat have burnt Genl Schuyler’s House—out Houses—And Mills—and The Houses of all who were reputed friendly to their Country.
Genl H. Clinton from New York made a sudden push up North River—before a sufficient Number of Militia arrived—Hath taken Fort Montgomery by Storm, after a gallant defence by the Garrison under Govr Clinton—He—His Brother—Colo. Dubois, Majr Humphry &c. escaped after the Enemy had entered.
The Enemy are in possession of the pass at the Highlands—Hope

they will soon be Oblidged to retire back with loss and disappointment.
Wish your success at Philadelphia—hope to have early intelligence of it—Mr Brown who carries this in his way to Congress, will leave it where he may receive your Answer on his return. I am, with high Esteem and Regard Sir Your most Obedient hble Servant

Jonth; Trumbull

